EXHIBIT AMENDED AND RESTATED 2-TERM INCENTIVE PLAN (May 2, Section1.Purpose of the Plan.The 2008 Enterprise Products Long-Term Incentive Plan, as established hereby (the “Plan”), is intended to promote the interests of EPCO, Inc., a Texas corporation (the “Company”), Enterprise Products Partners L.P., a Delaware limited partnership (the “Partnership”) and Enterprise Products GP, LLC, the general partner of the Partnership (“General Partner”), by encouraging directors, employees and consultants of the Company and employees and consultants of its Affiliates who perform services for the Partnership or its subsidiaries to acquire or increase their equity interests in the Partnership and to provide a means whereby they may develop a sense of proprietorship and personal involvement in the development and financial success of the Partnership, and to encourage them to remain with the Company and its Affiliates and to devote their best efforts to the Company, the General Partner and the Partnership. Section2.Definitions.As used in the Plan, the following terms shall have the meanings set forth below: “Affiliate” means, with respect to any Person, any other Person that, directly or indirectly, through one or more intermediaries controls, is controlled by or is under common control with, the Person in question. As used herein, the term “control” means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a Person, whether through ownership of voting securities, by contract or otherwise. “Award” means an Option, Common Unit Appreciation Right, a Restricted Unit, a Phantom Unit or DER granted under the Plan. “Board” means the Board of Directors of the Company. “Committee” means the Audit, Conflicts and Governance Committee of the Board of Directors of the General Partner. “Common Unit” means a Common Unit of the Partnership. “Common Unit Appreciation Right” or “CUAR” means an Award that, upon vesting entitles the holder to receive the excess, or such designated portion of the excess not to exceed 100%, of the Fair Market Value of a Common Unit on the vesting date over the grant price established for such Common Unit Appreciation Right. Such excess may be paid in cash and/or in Common Units as determined by the Committee in its discretion. “Consultant” means an individual, other than an Employee or a Director, providing bona fide services to the Partnership or any of its subsidiaries as a consultant or advisor, as applicable, provided that (i)such individual is a natural person, and (ii)the grant of an Award to such Person could not reasonably be expected to result in adverse federal income tax consequences under Section409A of the Code; provided that for purposes of issuing Options or Unit Appreciation Rights, “subsidiary” means any entity in a chain of entities in which the Partnership has a “controlling interest” within the meaning of Treas. Reg.
